19-11649-tmd Doc#274-2 Filed 02/11/21 Entered 02/11/21 14:11:48 Appendix Class 1
                       Ballot (Secured Lender) Pg 1 of 1




                     1




                                                              15,000,000.00
  1

                          x




                                          56 East Avenue, LP
                                          P




                                           c/o Brian T. Cumings
                                           Graves Dougherty Hearon & Moody, PC
                                           401 Congress Ave., Suite 2700
                                           Austin, TX 78701
